internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc p si 7-plr-114129-00 date date legend taxpayer parent technology date date dear we received a letter from your authorized representatives requesting a ruling that for purposes of determining gain_or_loss at the time of sale the adjusted_basis of the property sold includes the unamortized research_and_experimental_expenditures deferred under sec_59 of the internal_revenue_code this letter is in response to that request the facts and representations submitted are summarized as follows taxpayer an accrual basis taxpayer with a calendar_year was acquired by parent through a taxable_acquisition of taxpayer's stock on date after the acquisition taxpayer had an august tax_year plr-114129-00 taxpayer incurred research_and_experimental_expenditures eligible for expensing under sec_174 taxpayer’s research and experimental activities resulted in the development of technology taxpayer deducted most of its expenditures incurred in developing technology under sec_174 however for its taxable_year ending date and its short taxable_year ending on date taxpayer elected to defer and amortize all or a portion of its research_and_experimental_expenditures under sec_59 during its taxable_year ending date taxpayer sold its rights to technology to an unrelated purchaser in general sec_174 provides two methods_of_accounting for research or experimental expenditures under sec_174 taxpayers may deduct their research or experimental expenditures in the taxable_year in which they are paid_or_incurred or they may elect under sec_174 to amortize such expenditures over a period of not less than months taxpayers not electing to treat research_and_experimental_expenditures under sec_174 may continue to capitalize research_and_experimental_expenditures and will continue to receive the same treatment as under pre-1954 law in addition to the methods_of_accounting for research_and_experimental_expenditures under sec_174 sec_59 allows a taxpayer to elect for regular_tax purposes to capitalize and amortize research_and_experimental_expenditures and other expenditures that may give rise to a minimum_tax_preference over a 10-year period beginning in the taxable_year in which the expenditures were paid_or_incurred sec_59 was added to the code by the tax_reform_act_of_1986 under sec_59 any qualified_expenditure to which a sec_59 election applies shall be allowed as a deduction ratably over the ten-year period beginning with the taxable_year in which the expenditure was made sec_59 provides that a qualified_expenditure includes any amount but for an election under sec_59 that would have been allowable as a deduction under sec_174 for the taxable_year in which it was paid_or_incurred an election under sec_59 may be made for any portion of any qualified_expenditure further no deduction shall be allowed under any other section for any qualified no specific treatment was authorized by the code for research_and_experimental_expenditures to the extent that they were ordinary and necessary expenses they were deductible to the extent that they were capital in nature they were to be capitalized and amortized over useful_life losses in connection with abandoned projects were permitted where amounts had been capitalized and recovery through amortization was provided where the useful_life of these capital items was determinable as in the case of a patent where projects were not abandoned and where a useful_life could not be definitely determined the research expenditures could not be amortized summary of the new provisions of the internal_revenue_code of staff of the joint_committee of internal revenue taxation date plr-114129-00 expenditure to which an election under sec_59 applies sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1011 provides that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections of subchapter_o and subchapters c k and p adjusted as provided in sec_1016 except as otherwise provided sec_1012 provides that the basis_of_property shall be the cost of such property sec_1016 sets forth the rules for determining adjusted_basis sec_1016 requires that proper adjustment to the basis_of_property shall be made for amounts allowed as deductions as deferred expenses under sec_174 relating to research_and_experimental_expenditures and resulting in a reduction of the taxpayers’ taxes but not less than the amounts allowable under sec_174 for the taxable_year and prior years sec_1016 requires that proper adjustment to the basis_of_property shall be made for amounts allowed as deductions under sec_59 relating to optional ten-year writeoff of certain tax_preferences sec_1_1016-5 of the income_tax regulations provides that research_and_experimental_expenditures treated as deferred expenses under sec_174 are chargeable to capital_account and shall be an adjustment to the basis of the property to which they relate the basis so adjusted shall be reduced by the amount of such expenditures allowed as deductions which results in a reduction for any taxable_year but not less than the amounts allowable under such provisions for the taxable_year and prior years this amount is considered the tax-benefit amount allowed and shall be determined in accordance with sec_1_1016-3 see also sec_174 and sec_1_174-4 that provide in part that amounts treated as deferred expenses are properly chargeable to capital_account for purposes of sec_1016 relating to adjustments to basis_of_property sec_1_1016-6 provides that adjustments must always be made to eliminate double deductions or their equivalent for its taxable_year ending date and its short taxable_year ending on date taxpayer elected to defer and amortize all or a portion of its research_and_experimental_expenditures under sec_59 pursuant to sec_59 taxpayer began deducting these expenditures ratably over a ten-year period beginning with the year in which the expenditures were incurred these research_and_experimental_expenditures and other research_and_experimental_expenditures deducted under sec_174 resulted in the development of technology plr-114129-00 during its taxable_year ending on date taxpayer sold technology at the time of the sale taxpayer had unamortized research_and_experimental_expenditures deferred under sec_59 taxpayer requests a ruling that for purposes of determining gain_or_loss on the sale of technology the adjusted_basis of technology includes the unamortized research_and_experimental_expenditures deferred under sec_59 prior to enactment of sec_174 there were no special rules for the tax_accounting treatment of research or experimental expenditures to eliminate uncertainty concerning the treatment of research_and_experimental_expenditures and to encourage taxpayers to perform research_and_experimentation the code included sec_174 in addition to providing rules for the current_expense and the deferred methods of treating research_and_experimental_expenditures the code included rules for determining basis_of_property resulting from research_and_experimental_expenditures these rules make it clear that expenditures treated as deferred expenses are to be added to the basis_of_property under sec_1016 and amounts allowable as deductions as deferred expenses under sec_174 are subtracted from basis under sec_1016 while sec_1_1016-5 was published prior to the enactment of sec_59 and thus makes no specific reference to sec_59 research_and_experimental_expenditures deferred under sec_59 should be treated in the same manner as research_and_experimental_expenditures deferred under sec_174 for purposes of determining adjusted_basis both sec_59 and sec_174 provide a means for taxpayers to deduct research_and_experimental_expenditures over a number of years rather than in the year in which the expenditures are paid_or_incurred further for purposes of making proper adjustments to basis sec_1016 and sec_1016 provide the same treatment for research_and_experimental_expenditures deducted ratably under sec_174 and sec_59 respectively thus research_and_experimental_expenditures deferred under sec_59 should be charged to capital_account and shall be an adjustment to the basis of the property to which they relate the basis so adjusted shall be reduced by the amount of such expenditures allowed as deductions that results in a reduction for any taxable_year accordingly we conclude that for purposes of determining gain_or_loss on the sale of technology taxpayer's the adjusted_basis of technology includes the unamortized research_and_experimental_expenditures deferred under sec_59 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further no opinion is expressed or implied concerning whether amounts taxpayer treated as research_and_experimental_expenditures eligible for treatment under sec_174 or sec_59 are research_and_experimental_expenditures within the meaning of sec_174 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-114129-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely paul f kugler associate chief_counsel joseph h makurath senior technician reviewer by enclosure
